Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant's election with traverse of Group II, filed 5/25/22, to claim 10, drawn to “A process for the preparation of the host cell according to claim 1 comprising:(a) Providing one or more expression cassettes comprising at least four different heterologous polynucleotides chosen from the group of polynucleotides encoding cellulases, hemicellulases and pectinases and the control sequences required for expression of these polynucleotides; (b) Providing a selectable marker; (c) Transforming cells with the one or more expression cassettes and the selectable marker from (b); and (d) Selecting the thus formed host cells that produce the at least four different cellulases, hemicellulases and/or pectinases encoded by the at least four different heterologous polynucleotides”-- with traverse in reply filed 5/25/22 is acknowledged.  The traversal is on the ground(s) that the Office has not shown a requisite search burden. Restriction of claims pursuant to 35 U.S.C. § 121 is improper unless there is a serious search burden.1 Here, the Office has not cited any evidence showing (i) separate classification of the claims, (ii) that the present claims have achieved a separate status in the art although they are classifiable together, or (iii) would require a different field of search. As such, the Office has not established a serious burden so as to authorize restriction pursuant to 35 U.S.C. § 121. 
Accordingly, Applicant respectfully submits that searching all claimed inventions would not impose an undue burden on the Office, and Applicant respectfully requests reconsideration and withdrawal of the Restriction Requirement. Nevertheless, if the Restriction Requirement is maintained, Applicant requests that the Office rejoin and examine any withdrawn subject matter upon a finding of allowable subject matter. 
1 M.P.E.P. § 803(1). 
2 See id at § 808.02. 
	Response:
The arguments are considered and found not persuasive because the inventions are distinct from each other and there is search burden requiring searching all the various groups in all the different data basis will be burdensome and encompasses various CPC (section/class/subclass – main group/subgroup; for example: C12N1/20.cpc.; C12Y302/01091.cpc. C12N9/2434.cpc. etc.; for Beta-glucosidase, Cellulose 1, 4-beta-cellobiosidase among others). Searching for one group will not lead to art for the other groups that further involve enzyme compositions and/or process for saccharification of lignocellulosic materials. Hence, the combination of searches include a range of data bases as explained above and would be undue burden to the Examiner and the USPTO resources. The requirement is still deemed proper and is therefore made FINAL.  
2.	Claim 10 of Groups II is under consideration in this examination. 
3.	Claims withdrawn:
Claims 1-9 & 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
4.					Priority
Receipt is acknowledged of papers (foreign priority, filed 2/11/2010) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

5. 					Drawings
The drawings filed on 12/1/20 are acknowledged.
6.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.					Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 9 of U. S. Patent No. 9,109,214; or claim 9 of U. S. Patent No. 10,920,207 B2, This is a statutory double patenting rejection.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant claim 10 is drawn to “A process for the preparation of the host cell according to claim 1 comprising: (a) Providing one or more expression cassettes comprising at least four different heterologous polynucleotides chosen from the group of polynucleotides encoding cellulases, hemicellulases and pectinases and the control sequences required for expression of these polynucleotides; (b) Providing a selectable marker; (c) Transforming cells with the one or more expression cassettes and the selectable marker from (b); and (d) Selecting the thus formed host cells that produce the at least four different cellulases, hemicellulases and/or pectinases encoded by the at least four different heterologeous polynucleotides.”,
Claims 9 of U. S. Patent No. 9,109,214 is drawn to: “A process for preparation of the host cell according to claim 1, comprising: (a) providing at least one expression cassette comprising at least four different heterologous polynucleotides selected from the group consisting of polynucleotides encoding Talaromyces cellulases, hemicellulases and pectinases, and control sequences required for expression thereof; (b) providing a selectable marker; (c) transforming filamentous fungus cells with at least one expression cassette and said selectable marker; and (d) selecting at least one host cell that produces said at least four different cellulases, hemicellulases and/or pectinases encoded by said at least four different heterologous polynucleotides.”   
Claim 9 of US Patent 10,920,207 is drawn to: A process for the preparation of the host cell according to claim 1 comprising: (a) providing one or more expression cassettes comprising the at least four different heterologous polynucleotides and control sequences required for expression of these polynucleotides (b) providing a selectable marker (c) transforming cells with the one or more expression cassettes and the selectable marker from (b) (d) selecting the thus formed host cells that produce the at least four different cellulases, hemicellulases and/or pectinases encoded by the at least four different heterologous polynucleotides.
8.				Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 10 is rejected under the judicially created doctrine of double patenting over claims 1 & 10-14 of U. S. Patent No. 8,802,415 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant claim 10 is drawn to “The process for preparation of a host cell according to claim 1, comprising:
 providing at least one expression cassette comprising at least four different heterologous polynucleotides selected from the group consisting of: polynucleotides encoding cellulases, hemicellulases and pectinases and control sequences required for expression thereof; providing a selectable marker; transforming cells with at least one expression cassette and said selectable marker; and selecting at least one host cell that produces said at least four different cellulases, hemicellulases and/or pectinases encoded by said at least four different heterologeous polynucleotides.”
The patented (USP 8,802,415) claims 1 & 10 (for example) are drawn to the same subject as follows:
Claim 1.	A process for production of a Talaromyces emersonii transformant, said process comprising the steps of: (a) providing one or more expression cassettes comprising at least one polynucleotide encoding cellulose, hemicellulase, and/or pectinase, and at least one promoter for expression of said polynucleotide; (b) providing a selection marker included in the expression cassette of (a) and/or included in a dedicated selection marker polynucleotide; (c) transfecting a Talaromyces emersonii host which endogenously produces cellulase and/or hemicellulase with the at least one expression cassette from (a) and the selection marker from (b); (d) selecting the Talaromyces emersonii transformant which comprises said at least one expression cassette from (a) and the selection marker from (b); and (e) isolating said Talaromyces emersonii transformant.
Claim 10.	A process for production of a polypeptide composition comprising at least one cellulase, hemicellulase, and/or pectinase comprising the steps of: (a) providing one or more expression cassettes comprising at least one polynucleotide encoding cellulase, hemicellulase, and/or pectinase, and at least one promoter for expression of said polynucleotide; (b) providing a selection marker included in the expression cassette of (a) and/or included in a dedicated selection marker polynucleotide; (c) transfecting a Talaromyces emersonii host with the at least one expression cassette from (a) and/or the selection marker from (b); (d) selecting the Talaromyces emersonii transformant which comprises said at least one expression cassette from (a) and the selection marker from (b); and (e) producing the polypeptide composition comprising cellulase, hemicellulase, and/or pectinase by culturing the Talaromyces emersonii transformant in a suitable culture medium in which a cellulase inducer is substantially absent; and (f) recovering the polypeptide composition comprising cellulase, hemicellulase, and/or pectinase.
Given the fact pattern of the instant claims as well as the patented claims, the species (Talaromyces emersonii host) claims of the USP 8,802,415 anticipates the instant genus (any host) claim. The claim language of the patented claim(s) where in ‘one or more’ with no upper limit includes ‘at least four’. 
9.	No claim is allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940